      Case 3:20-cv-00769-LAB-MDD Document 2 Filed 04/27/20 PageID.6 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                        Case No.: 3:20-cv-00769-LAB-MDD
     STEVEN WAYNE BONILLA,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION WITHOUT PREJUDICE
     v.                                                   FOR FAILING TO PAY
14
                                                          FILING FEE REQUIRED
     JUDGE ANTHONY BATTAGLIA,
15                                                        BY 28 U.S.C. § 1914(a) AND/OR
                                       Defendant.         FAILING TO MOVE TO PROCEED
16
                                                          IN FORMA PAUPERIS
17                                                        PURSUANT TO
                                                          28 U.S.C. § 1915(a)
18
19
20         STEVEN WAYNE BONILLA (“Plaintiff”), currently incarcerated at San Quentin
21   State Prison located in San Quentin, California, and proceeding pro se, has filed a civil
22   rights action (ECF No. 1).
23   I.    Failure to Pay Filing Fee or Request IFP Status
24         All parties instituting any civil action, suit or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26   ///
27   ///


                                                      1
                                                                                3:20-cv-00769-LAB-MDD
         Case 3:20-cv-00769-LAB-MDD Document 2 Filed 04/27/20 PageID.7 Page 2 of 3




 1   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 4   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a prisoner, and
 5   even if he is granted leave to commence his suit IFP, he remains obligated to pay the
 6   entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir.
 7   2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1)
 8   & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
 9           Plaintiff has not prepaid the $400 in filing and administrative fees required to
10   commence this civil action, nor has he submitted a properly supported Motion to Proceed
11   IFP pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28
12   U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
13   II.     Conclusion and Order
14           For the reasons set forth above, the Court hereby:
15           (1)    DISMISSES this action sua sponte without prejudice for failure to pay the
16   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
17   28 U.S.C. §§ 1914(a) and 1915(a); and
18           (2)    GRANTS Plaintiff thirty (30) days leave from the date this Order is filed
19   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete
20   and file a Motion to Proceed IFP which includes a certified copy of his trust account
21   statement for the 6-month period preceding the filing of his Complaint. See 28 U.S.C.
22   § 1915(a)(2); S.D. Cal. CivLR 3.2(b).
23   ///
24
25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50.
26   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to
27   proceed IFP. Id.


                                                         2
                                                                                        3:20-cv-00769-LAB-MDD
     Case 3:20-cv-00769-LAB-MDD Document 2 Filed 04/27/20 PageID.8 Page 3 of 3




 1         IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
 2   with this Court’s approved form “Motion and Declaration in Support of Motion to
 3   Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or
 4   complete and submit the enclosed Motion to Proceed IFP within 45 days, this action will
 5   remain dismissed without prejudice based on Plaintiff’s failure to satisfy 28 U.S.C.
 6   § 1914(a)’s fee requirements and without further Order of the Court.
 7         IT IS SO ORDERED.
 8   Dated: April 24, 2020
 9                                                           Larry Alan Burns
                                                          United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27


                                                   3
                                                                              3:20-cv-00769-LAB-MDD
